Case: 19-11896   Date Filed: 03/13/2020   Page: 1 of 10



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11896
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:18-cr-20374-KMW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JOSE JESUS ARGIZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 13, 2020)

Before WILSON, MARTIN, and TJOFLAT, Circuit Judges.

PER CURIAM:
              Case: 19-11896     Date Filed: 03/13/2020    Page: 2 of 10



      Jose Argiz was convicted of five counts of money laundering in violation of

18 U.S.C. § 1956(a). At trial, the District Court instructed the jury that it could

find that Argiz possessed the requisite mental state for the offenses—namely,

“knowledge”—if Argiz deliberately avoided learning of the illegal nature of the

scheme in which he was involved. On appeal, Argiz argues that the Court erred in

issuing this deliberate ignorance instruction. We reject that argument in Part I. He

also argues that the Court erred in refusing to instruct the jury on his theory of

defense, and in denying him the opportunity to present evidence that he possessed

diminished mental capacity at the time he committed the offense. We reject those

arguments in Part II and Part III, respectively. Therefore, we affirm.

                                           I.

      We first consider whether the District Court erred in instructing the jury on

deliberate ignorance. We conclude that it did not.

      The district court has “‘broad discretion’ in formulating jury instructions

provided that ‘the charge as a whole accurately reflects the law and the facts.’”

United States v. Arias, 984 F.2d 1139, 1143 (11th Cir. 1993) (quoting United

States v. Turner, 871 F.2d 1574, 1578 (11th Cir. 1989)). We will not reverse a

conviction because of the instructions given to a jury “unless ‘the issues of law

were presented inaccurately, or the charge improperly guided the jury in such a

substantial way as to violate due process.’” United States v. Isnadin, 742 F.3d


                                           2
              Case: 19-11896     Date Filed: 03/13/2020    Page: 3 of 10



1278, 1296 (11th Cir. 2014) (quoting United States v. Prather, 205 F.3d 1265,

1270 (11th Cir. 2000)). If the jury instruction accurately states the applicable law,

“there is no reason for reversal even though isolated clauses may, in fact, be

confusing, technically imperfect, or otherwise subject to criticism.” United States

v. Gonzalez, 834 F.3d 1206, 1222 (11th Cir. 2016) (quoting United States v.

Gibson, 708 F.3d 1256, 1275 (11th Cir. 2013)).

      The knowledge element of a criminal statute “can be proved by

demonstrating either actual knowledge or deliberate ignorance.” Prather, 205 F.3d

at 1270. In other words, “if a party has his suspicion aroused but then deliberately

omits to make further enquiries, because he wishes to remain in ignorance, he is

deemed to have knowledge.” United States v. Hristov, 466 F.3d 949, 952 (11th

Cir. 2006) (quoting United States v. Rivera, 944 F.2d 1563, 1570 (11th Cir. 1991)).

Therefore, a deliberate ignorance jury instruction is appropriate if the facts

“support the inference that the defendant was aware of a high probability of the

existence of the fact in question and purposely contrived to avoid learning all of

the facts in order to have a defense in the event of a subsequent prosecution.”

Rivera, 944 F.2d at 1571 (quoting United States v. Alvarado, 838 F.2d 311, 314

(9th Cir. 1987)). This standard applies whether the evidence is direct or

circumstantial. Arias, 984 F.2d at 1143. We review de novo a defendant’s claim




                                           3
               Case: 19-11896       Date Filed: 03/13/2020      Page: 4 of 10



that the district court erred in instructing the jury on deliberate ignorance. United

States v. Stone, 9 F.3d 934, 937 (11th Cir. 1993).

       Here, the District Court did not err in instructing the jury on deliberate

ignorance. Argiz agreed to let a stranger deposit money into his bank accounts

without any explanation of why the stranger needed to do so. Then, Argiz would

hand deliver the deposits to different unknown individuals at different locations

pursuant to instructions from this stranger. For his services, Argiz was paid $500

per transaction.

       Because of the sketchy and inexplicable circumstances surrounding this

arrangement and the fee that was being paid, it is a permissible inference that Argiz

was suspicious of the scheme but purposefully chose not to investigate it in order

to avoid learning the illegal nature of the funds. People who need to distribute

lawfully obtained money (1) do not enlist the help of random people, like Argiz,

whom they do not know, (2) do not request to use this random person’s bank

account, and (3) do not pay this random person $500 every time he distributes the

money deposited into his bank account to unknown individuals at various

locations. 1 Therefore, the jury reasonably could have concluded that Argiz

suspected that he was involved in unlawful activity, and that he chose not to


       1
       While $500 per transaction is not an exorbitant amount of money, it would take 40
hours—a full work-week—for a law-abiding citizen, who is earning $12.50 per hour, to earn that
much money. And, of course, the law-abiding citizen would have to pay taxes on that income.
                                              4
                Case: 19-11896       Date Filed: 03/13/2020      Page: 5 of 10



investigate so that he could keep making his commission. This inference is

bolstered by the fact that Argiz initially lied to investigators regarding the

circumstances under which he met and agreed to help this stranger—if Argiz did

not suspect that he was engaged in illegal activity, it is less likely that he would

have lied to investigators. Accordingly, we affirm as to this issue.

                                               II.

       We next consider whether the District Court erred in refusing to instruct the

jury on Argiz’s theory of defense. We conclude that it did not.

       A criminal defendant is entitled to a theory-of-defense instruction where

there is any foundation for the instruction in the evidence, even if the evidence is

“weak, insufficient, inconsistent, or of doubtful credibility.” United States v.

Lively, 803 F.2d 1124, 1126 (11th Cir. 1986) (quoting United States v. Young, 464

F.2d 160, 164 (5th Cir. 1972)). However, the refusal to give a theory-of-defense

instruction is not error if the defendant’s general theory was covered by the

instructions actually given by the district court. United States v. Barham, 595 F.2d

231, 245 (5th Cir. 1979).2




       2
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981), we adopted as binding
precedent all of the decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.
                                               5
               Case: 19-11896   Date Filed: 03/13/2020    Page: 6 of 10



      Here, the District Court did not abuse its discretion by refusing to instruct

the jury on Argiz’s theory of defense because the instruction was substantially—if

not entirely—covered by the Court’s other instructions.

      Argiz requested that the Court issue one of the three following theory-of-

defense instructions. The numbers in brackets are inserted for ease of analysis.

      First:

             It is the theory of the defense that [1] Jose Argiz did not know
      that any of the money deposited into his bank account was the proceeds
      of unlawful activity. The defense contends that [2] Jose Argiz was also
      victim of the bad actors, was not a part of their scheme and did not
      intentionally associate with or participate in the crime with them. [3]
      The defense contends that Jose Argiz was not aware of and did not
      participate in any of the phone calls made to the victims in this case.
      [4] The defense also contends that Jose Argiz was misled by the bad
      actors just as the victims were. [5] If the government did not prove
      beyond a reasonable doubt that Jose Argiz knew that the money
      deposited into his account was from fraud then you must find him not
      guilty.

      Second:

      [Argiz] has raised as a defense that he did not have the knowledge
      required to be guilty of money laundering. Specifically, [6] he did not
      know that [] the money which was deposited into his Bank of America
      accounts . . . were the proceeds of some kind of unlawful activity, or
      [7] that the transactions were designed to conceal or disguise the nature,
      location, source, ownership, or control of the proceeds of the illegal
      activity.

      [8] It is the government’s burden to prove beyond a reasonable doubt
      that Jose Jesus Argiz had the knowledge required to commit money
      laundering.



                                          6
                Case: 19-11896     Date Filed: 03/13/2020   Page: 7 of 10



       [9] If after considering all of the evidence you have a reasonable doubt
       about whether Jose Jesus Argiz had the knowledge required for money
       laundering, or if [Argiz] did not know that the money involved in the
       transactions represented proceeds from some form of activity that is a
       felony under state or Federal law you must find him not guilty of that
       offense.

       Third:

              [10] It is the theory of the defense that Jose Argiz did not know
       and had no reason to know that any of the money deposited into his
       bank account was the proceeds of unlawful activity. [11] The defense
       contends that Jose Argiz was a victim of the bad actors, was not a part
       of their scheme and did not intentionally associate with or participate
       in the crime with them. [12] The defense also contends that Jose Argiz
       was merely foolish and perhaps careless, but not a willful participant in
       any crime. [13] If you find that Jose Argiz was merely foolish and did
       not have knowledge that the money deposited into his account was the
       proceeds of the specified unlawful activity (wire fraud) then you must
       find him not guilty.

       The “theories” contained in these proposed instructions can be categorized

into three arguments. First, Points 1, 5, 6, 8, 9, 10, 12, and 13 all assert that Argiz

did not know that the money he was handling was the proceeds of illegal activity.

Second, Point 7 asserts that Argiz did not have a different aspect of the requisite

knowledge to be convicted of the crime—it claims that he did not know that the

transactions were designed to conceal illegal activity. Third, Points 2, 3, 4, and 11

all assert that Argiz was an unwitting victim of the scheme who did not intend to

participate in any illegal activity.

       The District Court did not err by declining to give Argiz’s proposed theory-

of-defense instructions because the Court’s instructions adequately covered the
                                            7
              Case: 19-11896     Date Filed: 03/13/2020    Page: 8 of 10



substance of the proposed instructions. First, Points 1, 5, 6, 8, 9, 10, 12, and 13 are

covered by the Court’s instruction that the jury must find that “the defendant knew

that the money or property involved in the transaction were the proceeds of some

kind of unlawful activity.” Second, Point 7 is covered by the Court’s instruction

that the jury must find that “the defendant knew that the transaction was designed

in whole or in part to conceal or disguise the nature, location, source, ownership or

control of the proceeds.” Third, all of the Points (1-13) are covered by the Court’s

deliberate ignorance instruction:

             In other words, you must find beyond a reasonable doubt that the
      defendant was a willful participant and not merely a knowing spectator.
      If a defendant’s knowledge of a fact is an essential part of a crime it’s
      enough that the defendant was aware of a high probability that the fact
      existed; unless the defendant actually believed the fact didn’t exist.

             Deliberate avoidance of positive knowledge, which is the
      equivalent of knowledge, occurs, for example, if a defendant possesses
      a package and believes it contains a controlled substance but
      deliberately avoids learning that it contains the controlled substance so
      he or she can deny knowledge of the package’s contents.

            So, in this case, you may find that a defendant knew that the
      money or property involved in the financial transactions were the
      proceeds of some kind of unlawful activity if you determine beyond a
      reasonable doubt that the defendant, one, actually knew that the money
      or property involved in the financial transactions were the proceeds of
      some kind of unlawful activity.

             Or, two, had every reason to know but deliberately closed his
      eyes. But I must emphasize that the requisite proof of knowledge on the
      part of the defendant cannot be established by merely demonstrating
      that the defendant was negligent, careless or foolish.


                                           8
              Case: 19-11896     Date Filed: 03/13/2020   Page: 9 of 10



       Therefore, we affirm as to this issue.

                                          III.

       We finally consider whether the District Court erred in denying Argiz the

opportunity to present evidence regarding his alleged diminished mental capacity.

Because the District Court never actually denied Argiz such an opportunity, it did

not err.

       The record does not support Argiz’s contention that the District Court denied

him the opportunity to present evidence regarding diminished capacity. At trial,

defense counsel made the following statement to the Court:

             In the instances where the Government is asking for a deliberate
       ignorance instruction I would argue that the defense should be
       permitted to argue diminished capacity to the jury.

             Because in deliberate ignorance the Government is asking --
       saying a defendant should have known.

             So it is fundamentally unfair to put that standard on someone
       who does not have the ability or capacity to perceive information like a
       reasonable person would.

              So in this particular instance that is what I would argue in the
       event the deliberate ignorance instruction is given -- as your Honor has
       indicated she would -- I would like to preserve for the record that I
       believe a diminished capacity defense should be permitted.

In response, the Court said: “All right. That issue is preserved for the record.”

Then, when Argiz’s opportunity to present evidence about diminished capacity

came in his case-in-chief, Argiz rested his case without presenting such evidence.


                                           9
               Case: 19-11896       Date Filed: 03/13/2020     Page: 10 of 10



       We cannot see how the District Court’s statement could be interpreted as

precluding Argiz from offering evidence about diminished capacity. The Court

simply did not rule that such evidence would be precluded. Therefore, Argiz’s

failure to present evidence regarding diminished capacity was his own error, rather

than the District Court’s error.3

                                             IV.

       Accordingly, we affirm.

       AFFIRMED.




       3
        Admittedly, during sentencing, the Court suggested that such evidence would have been
inadmissible at trial. But Argiz cannot argue that the Court’s statements, which it made after
Argiz was convicted, affected his decision not to present evidence of diminished capacity or
precluded him from offering such evidence before he was convicted because the Court had not
yet made those statements.
                                             10